Name: Commission Regulation (EEC) No 278/81 of 30 January 1981 fixing reference prices for tunny intended for the canning industry applicable until 31 December 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/18 Official Journal of the European Communities 2. 2. 81 COMMISSION REGULATION (EEC) No 278/81 of 30 January 1981 fixing reference prices for tunny intended for the canning industry applicable until 31 December 1981 criteria to be taken into consideration in fixing reference prices for the products listed in Annex III (A); Whereas it follows from applying these criteria leads that the reference prices in question should be as set out in this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products (x), as last amended by Regulation (EEC) No 3443/80 (2), and in particular the first subparagraph of Article 19 (6) thereof, Whereas Article 19 ( 1 ) of Regulation (EEQ No 100/76 provides for the fixing each year of reference prices valid in the Community inter alia for the products listed in Annex HI ( A) to that Regulation; Whereas reference prices for tunny intended for use by the canning industry were fixed for the 1980 fishing year by Commission Regulation (EEC) No 3053/79 (3); Whereas the fourth and fifth subparagraphs of Article 19 ( 2 ) of Regulation ( EEC) No 100/76 lay down HAS ADOPTED THIS REGULATION: Article 1 The reference prices for tunny, fresh, chilled or frozen, for industrial manufacture of products falling within heading No 16.04 (subheading 03.01 B I c) 1 ) of the Common Customs Tariff for the period ending 31 December 1981 shall be as follows: Reference prices (in ECU/tonne) Product Whole Gilledand gutted Other Yellow-finned tunny weighing not more than 10 kilograms each 609 694 756 Yellow-finned tunny weighing over 10 kilograms each 670 764 831 Long-finned tunny weighing not more than 10 kilograms each 974 1 112 1 210 Long-finned runny weighing over 10 kilograms each 763 869 945 Other species of tunny 427 486 530 Article 2 This Regulation shall enter into force on 2 February 1981 . (*) OJ No L 20, 28 . 1 . 1976, p. 1 . (*) OJ No L 359, 31 . 12. 1980, p. 13 . ( 3) OJ No L 343 , 31 . 12. 1979 , p . 37, 1 . 2 . 81 No L 30/19Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1981 . For the Commission Georges CONTOGEORGIS Member of the Commission